PER CURIAM.
At the request and suggestion of the Traffic Court Review Committee, the Florida Traffic Court Rules adopted by this Court on March 10, 1971, are amended in the following respect:
Rule 6.03 is amended, effective immediately, so as to read as follows:
6.03 LOCAL RULES
Local rules of any court to which these rules apply shall he supplementary to these rules. Each court shall publish its local rules in the jurisdiction of the court and shall keep copies for inspection. A copy of all local rules shall be furnished to the Clerk of the Florida Supreme Court upon publication and become effective upon approval by the Florida Supreme Court.
Rule 6.07 is amended, effective January 1, 1972, so as to read as follows:
6.07 COMPLAINT — SUMMONS — FORM — USE
All prosecutions for traffic violations by law enforcement officers shall be by uniform traffic complaint as provided for in Florida Statutes 316.018 or other applicable statutes, or by affidavit information or indictment as provided for in the Florida Criminal Rules of Procedure.
Rule 6.16(e) is amended, effective immediately, so as to read as follows:
6.16 ORDER OF TRIAL
(e) Unless both parties waive final argument the prosecutor shall make the opening argument and the defendant shall follow and the prosecutor may conclude the argument. If the defendant has offered no evidence other than his own testimony, he shall have opening and closing arguments as provided by the Civil and Criminal Rules of Procedure. The length of all arguments shall be fixed by the court and announced before the arguments are commenced, provided equal time shall be allowed each party.
In all other respects the Florida Traffic Court Rules are ratified and confirmed.
ERVIN, Acting C. J., and CARLTON, ADKINS, BOYD and McCAIN, JJ., concur.